Citation Nr: 1104214	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-25 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
diabetes mellitus.

2.  Entitlement to an effective date earlier than February 11, 
2008, for assignment of a 30 percent rating for service-connected 
dysthymic disorder.

3.  Entitlement to a rating in excess of 30 percent for dysthymic 
disorder.

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971, and from December 2003 to February 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated in March 2008 and 
September 2009 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.  By the March 2008 rating decision, the RO denied the TDIU 
claim.  Thereafter, by the subsequent September 2009 rating 
decision, the RO established service connection for diabetes 
mellitus, evaluated as 10 percent disabling, effective May 15, 
2009.  The RO also assigned an increased rating of 30 percent for 
the service-connected dysthymic disorder, effective February 11, 
2008.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As an additional matter, the Board notes that the Veteran also 
initiated an appeal to a July 2006 rating decision's denial of 
service connection for a cervical spine disorder.  However, he 
did not perfect this appeal by filing a timely Substantive Appeal 
after a Statement of the Case was promulgated in October 2007.  
See 38 C.F.R. §§ 20.200, 20.302 (2010).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  Although the record reflects the Veteran's service-connected 
diabetes mellitus requires restricted diet, it does not require 
insulin or oral hypoglycemic agent.

3.  The record does not reflect the Veteran had filed an 
unadjudicated increased rating claim for his service-connected 
psychiatric disorder prior to February 11, 2008.  

4.  The record reflects it was factually ascertainable that the 
Veteran satisfied the criteria for a 30 percent rating for his 
service-connected dysthymic disorder as of February 4, 2008.

5.  The Veteran's service-connected dysthymic disorder is not 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped, speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintain effective work and social relationships. 

6.  Neither the Veteran's diabetes mellitus nor his dysthymic 
disorder present such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards.  

7.  In addition to his diabetes mellitus and dysthymic disorder, 
the Veteran is also service-connected for a right shoulder 
disorder, evaluated as 30 percent disabling; and a left shoulder 
disorder, evaluated as 20 percent disabling.  His overall 
combined rating is 70 percent.

8.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran is unable to 
obtain and/or maintain substantially gainful employment due 
solely to his service-connected disabilities.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected diabetes mellitus are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.119, Diagnostic Code 
7913 (2010).

2.  The criteria for an earlier effective date of February 4, 
2008, for the assignment of a 30 percent rating for the Veteran's 
service-connected dysthymic disorder are met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.400 (2010).

3.  The criteria for a rating in excess of 30 percent for the 
Veteran's service-connected dysthymic disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 
9433 (2010).

4.  The criteria for assignment of a TDIU due to service-
connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 
3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that the diabetes mellitus claim if from a 
disagreement with the initial rating assigned following the 
establishment of service connection.  In Dingess v. Nicholson, 19 
Vet. App. 473, 490-1 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Regarding the other appellate claims, the Court has held that 
adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the Veteran was sent pre-adjudication notice in regard to 
the TDIU claim via a February 2008 letter, and regarding the 
other appellate claims via a June 2009 letter.  Taken together, 
these letters informed the Veteran of what was necessary to 
substantiate his current appellate claims, what information and 
evidence he must submit, what information and evidence will be 
obtained by VA, and the need for the Veteran to advise VA of or 
to submit any evidence in his possession that was relevant to the 
case.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, both letters included information regarding disability 
rating(s) and effective date(s) as mandated by the holding in 
Dingess, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  
Various medical records were obtained and considered in 
conjunction with this case, to include records from the Social 
Security Administration (SSA).  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, and he has not indicated that there are any outstanding 
records which show symptomatology of his service-connected 
disabilities that is not reflected by the evidence currently of 
record.  Simply put, he has not identified the existence of any 
relevant evidence that has not been obtained or requested.  See 
Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  He has 
indicated that no hearing is desired in conjunction with this 
appeal.  Moreover, he was accorded VA medical examinations in 
November 2008 and July 2009 which included findings as to the 
symptomatology of the service-connected disabilities that are the 
subject of this appeal that are consistent with the treatment 
records and relevant rating criteria.  No inaccuracies or 
prejudice is demonstrated with respect to these examinations, nor 
has the Veteran indicated his diabetes or dysthymic disorder have 
increased in severity since the most recent examination(s).  
Accordingly, the Board finds that these examinations are adequate 
for resolution of this case.  

The Board further notes that, as a general rule, the adjudication 
of a claim for an earlier effective date is based upon evidence 
already in the claims folder; the resolution of the claim depends 
upon when certain document(s) were either received by VA and/or 
promulgated to the Veteran.  Consequently, there is no additional 
development that can be conducted, nor any other records which 
can be obtained, which would substantiate the Veteran's claims.

In view of the foregoing, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



Diabetes Mellitus

Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco does 
not apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time of 
an initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known as 
"staged" ratings.  More recently, the Court held that "staged" 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent 
rating is warranted when diabetes mellitus is manageable by 
restricted diet only.  A 20 percent rating is warranted for 
diabetes mellitus requiring insulin and restricted diet, or: oral 
hypoglycemic agent and restricted diet.  A 40 percent rating is 
warranted where there is a requirement for insulin, restricted 
diet, and regulation of activities.  A 60 percent rating is 
warranted where there is a requirement for insulin, restricted 
diet, and regulation of activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted where there is a 
requirement for more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.

The term "regulation of activities," as defined by Diagnostic 
Code 7913, requires that a claimant have a medical need to avoid 
not only strenuous occupational activity, but strenuous 
recreational activity as well.  Camacho v. Nicholson, 21 Vet. 
App. 360, 363-34 (2007).

Analysis

In this case, the record reflects that the Veteran's service-
connected diabetes mellitus does require restricted diet.  
However, it does not require insulin or oral hypoglycemic agent, 
nor is it otherwise manifested by the criteria for a rating in 
excess of 10 percent under Diagnostic Code 7913.

The July 2009 VA medical examination of the diabetes mellitus 
found that the current treatment consisted of diet alone.  In 
other words, the Veteran was taking no medications for his 
diabetes mellitus to include insulin and/or oral hypoglycemic 
agent.  There were also not included in the list of medications.  
He also denied episodes of hypoglycemia reaction or ketoacidosis.  
Moreover, the examiner specifically stated that the Veteran was 
not restricted in ability to perform strenuous activities.

Nothing in the treatment records on file otherwise reflects the 
Veteran's diabetes mellitus requires insulin or an oral 
hypoglycemic agent, or that he has any of the other requisite 
symptoms for a rating in excess of 10 percent.

Dysthymic Disorder

Legal Criteria

The Veteran is seeking both an earlier effective date for the 
assignment of a 30 percent rating for his service-connected 
dysthymic disorder, as well as assignment of a rating in excess 
of 30 percent.  As detailed below, the criteria for evaluation of 
the earlier effective date is interrelated with that of his 
increased rating claim.  

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110.  Unless specifically provided otherwise, 
the effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a 
claim for increase may be granted prior to the date of claim if 
it is factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2009); see also 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 
3.400(o)(2) was added to permit payment of increased disability 
compensation retroactively to the date the evidence establishes 
the increase in the degree of disability had occurred; that this 
section was intended to be applied in those instances where the 
date of increased disablement can be factually ascertained with a 
degree of certainty.  It was noted that this section was not 
intended to cover situations where disability worsened gradually 
and imperceptibly over an extended period of time.

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  See 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
§ 5110(b)(2) which provides that the effective date of an award 
of increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had occurred, 
"the only cognizable 'increase' for this purpose is one to the 
next disability level" provided by law for the particular 
disability).  The Court, in Hazan, noted that 38 U.S.C.A. § 
5110(b)(2) required a review of all the evidence of record (not 
just evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires (1) 
a determination of the date of the receipt of the claim as well 
as (2) a review of all the evidence of record to determine when 
an increase in disability was "ascertainable."  Hazan, 10 Vet. 
App. at 521.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed in 
the form prescribed by the Secretary.  38 C.F.R. § 3.151. Any 
communication or action, indicating an intent to apply for one or 
more benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution. If received 
within 1 year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the requirements 
of 38 C.F.R. § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of the 
general rule that the effective date of compensation benefits 
will be the date of receipt of the claim or the date when 
entitlement arose, whichever is the later.  However, this 
regulation goes on to provide that receipt of clinical reports of 
examination or hospitalization may serve as informal claims "for 
increase or to reopen" where the claim is for an already service-
connected condition.  The date of receipt of such clinical 
evidence may serve to form the basis for an earlier effective 
date for the subsequent award of VA benefits if such benefits 
derive from (1) a claim for increased evaluation or (2) an 
application to reopen a claim for compensation denied because the 
service-connected disability was not of compensable degree.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered equivalent 
and are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the provisions of 
38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, 
as a "communication in writing."  Further, the Federal Circuit 
stated that when 38 C.F.R. § 3.155(a) refers to "an informal 
claim," it necessarily incorporates the definition of that term 
in 38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. § 
3.155(a) make clear that there is no set form that an informal 
written claim must take.  All that is required is that the 
communication "indicat[e] an intent to apply for one or more 
benefits under the laws administered by the Department," and 
"identify the benefits sought."

Diagnostic Code 9433 provides that dysthymic disorder is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.

When a mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational and 
social functioning or to require continuous medication, a 
noncompensable (zero percent) evaluation is warranted.  
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication warrants a 10 
percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintain effective work 
and social relationships. 

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based on 
all the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

Analysis - Earlier Effective Date

Initially, the Board finds that there is no unadjudicated claim 
for an increased rating for the service-connected dysthymic 
disorder prior to February 11, 2008.  

The Board notes that a September 2007 rating decision, in part, 
denied a rating in excess of 10 percent for the service-connected 
psychiatric disorder.  Further, the Veteran was informed of this 
decision, including his right to appeal, but did not appeal.  
Granted, he submitted additional evidence within one year of 
notification of that decision, but filing additional evidence 
does not extend the time limit for appeal.  38 C.F.R. § 20.304.  
No written communication was received from the Veteran within one 
year of the date of notification of the September 2007 rating 
decision in which he indicated that he disagreed with that 
decision and desired an appeal; i.e., he did not submit a timely 
Notice of Disagreement in which to initiate an appeal to the 
September 2007 rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 
20.302.  Consequently, the September 2007 rating decision's 
continuance of a 10 percent rating for the service-connected 
psychiatric disorder is final.  

In view of the foregoing, the Board must determine whether there 
was any written communication from the Veteran from the time of 
the September 2007 rating decision and the current February 11, 
2008, effective date in which he indicated he desired an 
increased rating for the service-connected psychiatric disorder.  
Here, a thorough review of the evidence on file does not reflect 
such a claim was filed.  

The Board acknowledges that the Veteran has contended a November 
2007 private medical statement from a Dr. S should provide a 
basis for an earlier effective date.  However, this document was 
not actually received by VA until March 3, 2008, after the 
current effective date.  

In view of the foregoing, the Board finds that no unadjudicated 
increased rating claim was received prior to February 11, 2008.  
Therefore, the Board must now determine whether the evidence on 
file reflects that it was factually ascertainable that the 
Veteran satisfied the criteria for a rating in excess of 10 
percent during the one year period prior to that date of claim.

The Board observes that the majority of the records on file for 
this period were available and considered at the time of the 
September 2007 rating decision.  Although Dr. S referred to the 
Veteran's psychiatric disorder in the November 2007 statement, he 
did not actually discuss the symptomatology of this disability.  
There are treatment records on file which cover a period from 
December 2007 to February 4, 2008.  However, the December 2007 
treatment records contain little or no findings as to the 
service-connected psychiatric disorder other than noting the 
condition was stable on medication, which is consistent with the 
criteria for a 10 percent rating (i.e., symptoms controlled by 
continuous medication).  However, treatment records dated 
February 4, 2008, note that the Veteran had anxiety and depressed 
mood, which indicates a worsening from an August 2007 VA medical 
examination which found his mood was good.  Moreover, symptoms of 
depressed mood and anxiety are associated with a 30 percent 
rating.  The Board also notes that the law mandates resolving any 
reasonable doubt regarding the degree of disability in favor of 
the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7.

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that it was factually ascertainable that he satisfied the 
criteria for a 30 percent rating as of February 4, 2008.  To this 
extent, his appeal for an earlier effective date is allowed.

Analysis - Increased Rating

In this case, the Board finds that the Veteran does not meet or 
nearly approximate the criteria for a rating in excess of 30 
percent for his service-connected dysthymic disorder.

The Board has already acknowledged that the Veteran's dysthymic 
disorder is manifested by depressed mood and anxiety.  However, 
that symptomatology is associated with the criteria for the 
current 30 percent rating, and does not provide a basis for a 
rating in excess thereof.

The Veteran's service-connected dysthymic disorder is not 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped, speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintain effective work and social relationships.  

The February 2008 treatment records noted that the Veteran's 
affect was restricted, the November 2008 VA medical examination 
found that the affect was constricted, and June 2009 treatment 
records found his affect was congruent.  In other words, he was 
not found to have flattened affect.  

The February 2008 and June 2009 treatment records both found the 
Veteran's speech was of moderate rate and low volume, with 
adequate articulation.  His speech was found to be spontaneous, 
clear, and coherent on the November 2008 VA medical examination.  
As such, he does not have circumstantial, circumlocutory, or 
stereotyped, speech.

The November 2008 VA medical examination specifically found that 
the Veteran had no panic attacks.  Nothing in the treatment 
records refutes that finding, and certainly does not indicate he 
has such attacks more than once a week.  In fact, the treatment 
records consistently describe the condition as stable.

The November 2008 VA medical examination found the Veteran to 
have average intelligence, which indicates that he does not have 
difficulty in understanding complex commands nor impairment of 
abstract thinking.  This finding is also supported by the fact 
that he was found to interpret proverbs appropriately.

The Veteran's remote, recent, and immediate memory were all found 
to be normal on the November 2008 VA medical examination.  In 
addition, his memory was described as intact in the February 2008 
and June 2009 treatment records.

In regard to judgment, it was noted that the Veteran understands 
outcome of behavior on the November 2008 VA medical examination.  
Both the February 2008 and June 2009 treatment records described 
his judgment as adequate.

The Board further observes that the competent medical evidence on 
file has consistently found the Veteran had no hallucinations, 
delusions, suicidal ideation, or homicidal ideation.  Moreover, 
the November 2008 VA medical examination found that he had no 
inappropriate behavior and no obsessive/ritualistic behavior; his 
impulse control was good; he had no episodes of violence; he was 
able to maintain minimum personal hygiene; and there was no 
problem with activities of daily living.

The Board acknowledges that the Veteran's dysthymic disorder has 
resulted in occupational and social impairment.  However, all 
compensable evaluations under the schedular criteria include such 
impairment.  Therefore, the issue is whether the level of the 
Veteran's occupational and social impairment is of such severity 
as to warrant a rating in excess of 30 percent.

Of particular importance in evaluating the Veteran's level of 
occupational and social impairment are the global assessment of 
functioning (GAF) scores he has been assigned, because such 
designations are based on a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical continuum 
of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  

In this case, the only GAF score that appears to be of record is 
that of the November 2008 VA medical examination, which assigned 
a score of 60 to 65.  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  See 38 C.F.R. 
§ 4.130 (incorporating by reference the VA's adoption of the DSM-
IV, for rating purposes).  In short, upon competent medical 
evaluation it was determined that the Veteran's dysthymic 
disorder results in little to moderate occupational and social 
impairment.  Further, the November 2008 VA medical examination 
found that he did not have reduced reliability and productivity 
due to mental disorder symptoms.  This determination is also 
supported by the anecdotal evidence on file.

For these reasons, the Board finds that the Veteran does not meet 
or nearly approximate the criteria for a schedular rating in 
excess of 30 percent for his service-connected dysthymic 
disorder.

Other Considerations

In making the above determination, the Board considered whether 
"staged" rating(s) were appropriate for either the Veteran's 
diabetes mellitus or dysthymic disorder as required by the 
holdings of Fenderson, supra, and Hart, supra.  However, the 
record reflects that the symptomatology of these disabilities 
have been consistent throughout this appeal period, and the 
record does not indicate any distinctive period(s) where either 
disability met or nearly approximated the criteria for a rating 
in excess of those currently in effect.  Therefore, no "staged" 
rating(s) is warranted in this case.

In exceptional cases where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra- schedular rating under § 
3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Id.

Third, when an analysis of the first two steps reveals that the 
rating schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an extra-
schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected diabetes 
mellitus and dysthymic disorder with the established criteria 
found in the rating schedule.  Here, the competent medical and 
other evidence of record, to include the Veteran's own 
contentions, reflect the symptomatology of these service-
connected disabilities is fully addressed by the rating criteria 
under which this disabilities are currently rated.  There are no 
additional symptoms of either the diabetes mellitus or dysthymic 
disorder that are not addressed by the rating schedule.  
Therefore, the Board finds that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology for 
these service-connected disabilities.  As such, the Board finds 
that the rating schedule is adequate to evaluate the Veteran's 
disability picture.  In addition, the record does not reflect the 
Veteran has been hospitalized for either disability during this 
period, and to the extent they have caused occupational 
impairment such interference is addressed by the schedular rating 
criteria.  See 38 U.S.C.A. § 1155 (The schedular rating criteria 
are designed to compensate for average impairments in earning 
capacity resulting from service- connected disability in civil 
occupations.); 38 C.F.R. § 4.1 (Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.).  Therefore, the Board finds that 
there are no attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization. 

In view of the foregoing, the Board concurs with the RO's 
determination that referral of this case for consideration of an 
extra-schedular rating is not warranted. 

TDIU

It is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  A 
total disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or acute 
infectious diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where it 
is found that the disabled person is unable to secure or follow 
substantially gainful occupation as a result of a service-
connected disability ratable at 60 percent or more or as a result 
of two or more disabilities, providing at least one disability is 
ratable at 40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may 
be given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but not 
to his or her age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In addition to his diabetes mellitus and dysthymic disorder, the 
Veteran is also service-connected for a right shoulder disorder, 
evaluated as 30 percent disabling; and a left shoulder disorder, 
evaluated as 20 percent disabling.  His overall combined rating 
is 70 percent.  See 38 C.F.R. § 4.25.  Although he does have a 
combined rating of 70 percent, he does not have a single 
disability ratable at 40 percent or more.  Therefore, he does not 
satisfy the schedular requirements for consideration of a TDIU.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating as set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.  Accordingly, the Board has considered whether the 
Veteran's claim for TDIU should be referred to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).

The preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran is unable to obtain 
and/or maintain substantially gainful employment due solely to 
his service-connected disabilities.

For a veteran to prevail on a claim for TDIU on an extraschedular 
basis, the record must reflect some factor which takes the case 
outside the norm.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  See Van 
Hoose, supra.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether the 
veteran can find employment.  Id.

Initially, the Board notes that it has already determined, as 
detailed above, that the severity of the Veteran's service-
connected diabetes mellitus and dysthymic disorder appear to be 
adequately reflected by his current schedular ratings, and that 
higher ratings are not warranted under the applicable Diagnostic 
Codes.  The Board further notes that the November 2009 VA medical 
examination found that the Veteran's diabetes mellitus had no 
significant effects on daily activities, while, as noted above, 
the November 2008 VA medical examination indicated the dysthymic 
disorder resulted in at most moderate occupational impairment.  

The Board acknowledges that the Veteran has been unemployed since 
2003, and that his usual occupation was that of a fireman.  
However, the VA medical examinations on file indicate that he 
retired because he was eligible by age or duration of work; i.e., 
not due to disability.  

The Board does not dispute that the Veteran experiences 
impairment as a result of his service-connected shoulder 
disorders, particularly in regard to his usual occupation as a 
fireman.  Further, the SSA records refer to his right shoulder 
disorder as the primary diagnosis in its award of disability 
benefits.  However, these records also reflect that the 
disability determination was in conjunction with the secondary 
diagnosis of cervical spine disorder, which is a nonservice-
connected disability.  The record also reflects he experiences 
significant impairment due to nonservice-connected chronic 
gastritis; chronic duodenitis; diverticulitis.  As such, the 
impairment attributable to these disabilities are not for 
consideration in the instant case.  Thus, the record does not 
reflect the Veteran is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
disabilities alone.

In summary, the Veteran does not satisfy the requirements for 
consideration of a TDIU on a schedular basis; and the record 
reflects he experiences significant impairment due to his 
nonservice-connected disabilities.  Although the Board does not 
dispute that he experiences impairment due to his service-
connected disabilities, this appears to be adequately reflected 
by the current combined schedular rating of 70 percent.  See Van 
Hoose, supra.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against his claim of entitlement 
to a TDIU, and it must be denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
diabetes mellitus is denied.

Entitlement to an earlier effective date of February 4, 2008, for 
assignment of a 30 percent rating for service-connected dysthymic 
disorder is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for dysthymic 
disorder is denied.

Entitlement to a TDIU due to service-connected disabilities is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


